           Case 2:21-cv-00272-BLW Document 9 Filed 07/27/21 Page 1 of 2




                         Spokane County Sheriffs Office
                                 Spokane County, Washington
                                Sheriff's Return of Service

State of Washington )                                      Sheriff Number: 2021/07-0003
                         ) ss                               Court Number: 221CV00272BLW
County of Spokane        )                 Prosecutor/Records Number:

                                       Plaintiff / Petitioner
RUSSELL SORENSEN, as executor of the estate of David E Sorensen, deceased,
HEATHER SORENSEN , as mother of M.M.S., a minor; HEATHER SORENSEN, as
mother of M.A.S minor, et al
                                    Defendant / Respondent
ECHO RENTAL COMPANY, REBECCA CAWLEY, a personal representative of the estate of JAY
MICHAEL CAWLEY, deceased, BROOKS SEAPLANE SERVICE, INC AND
ANNE MARGARET LUNT , et al
I, Ozzie D. Knezovich, Sheriff in and for said County and State, do hereby certify that on July
01, 2021 I received the following:
         SUMMONS IN A CIVIL ACTION; COMPLAINT AND DEMAND FOR JURY TRIAL
and that I served the same on July 08, 2021 at the hour of 10:24 AM within the County of
Spokane, State of Washington as following:

Substitute               After diligent search and inquiry, was unable to find:
                         ANNE MARGARET LUNT
                         601 W RIVERSIDE AVE STE 1900 SPOKANE, WA 99201-0627




Print Date: 07/27/2021                     Spokane County ROS RPT01                    Page 3 of 4
            Case 2:21-cv-00272-BLW Document 9 Filed 07/27/21 Page 2 of 2




                            I served by delivering to and leaving with:
                            JEFFREY R ROPP, Attorney

                            personally, a person of suitable age and discretion, then resident
                            therein at the house and usual abode of said:
                            ANNE MARGARET LUNT




Service                                               Fee
Return                                              $30.00
Service 1                                           $30.00
Service 1                                           $30.00
Mileage                                             $28.63
Notary                                              $10.00
                                      Total:       $128.63

        Ozzie D. Knezovich, Sheriff            FOR USE ON OUT-OF-STATE OR FEDERAL SERVICE:

       Spokane County, Washington              Subscribed and Sworn to before me this:


                                               ___________ day of ____________________________
By:
      Civil Deputy Personnel# 59970            NOTARY PUBLIC in and for the State of Washington,

Dated: 7/27/2021                               residing in Spokane. My commission expires: _____________


 PRIOR TO YOUR COURT DATE, THIS RETURN OF SERVICE MUST BE FILED IN
        THE COURT OF JURISDICTION WHERE YOUR CASE RESIDES!




Print Date: 07/27/2021                         Spokane County ROS RPT01                            Page 4 of 4
